United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7009                                                 September Term, 2022
                                                                       1:20-cv-03389-CKK
                                                       Filed On: September 1, 2022
Brije Smith,

                Appellant

       v.

Eugene Wright, et al.,

                Appellees

               ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Henderson, Pillard, and Katsas, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s dismissal order, filed
December 14, 2021, be affirmed. On appeal, appellant argues only that the district
court should have exercised diversity jurisdiction over her state-law claims. However,
appellant forfeited this argument by failing to raise it in the district court. See Int’l
Longshore & Warehouse Union v. Nat’l Lab. Rels. Bd., 971 F.3d 356, 363 (D.C. Cir.
2020); Gov’t of Manitoba v. Bernhardt, 923 F.3d 173, 179 (D.C. Cir. 2019). In any
event, appellant has not shown that diversity jurisdiction exists here. She failed to plead
that this case involves a civil action for an amount exceeding $75,000 between citizens
of different states. See 28 U.S.C. § 1332(a); Loughlin v. United States, 393 F.3d 155,
172 (D.C. Cir. 2004). “[L]ike the fifty states,” appellee the District of Columbia “is not
subject to diversity jurisdiction.” Long v. D.C., 820 F.2d 409, 414 (D.C. Cir. 1987).
Furthermore, appellant failed to plead the state of citizenship of the individual appellee,
alleging only that he worked for the District of Columbia Public Schools. See Naartex
Consulting Corp. v. Watt, 722 F.2d 779, 792 (D.C. Cir. 1983). Nor has appellant ever
moved to further amend her complaint or offered any reason for not having to do so if
she wished to correct its deficiencies. See Loughlin, 393 F.3d at 171.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7009                                                September Term, 2022



        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2